NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                     MOTION AND, IF FILED, DETERMINED

                                           IN THE DISTRICT COURT OF APPEAL
                                           OF FLORIDA
                                           SECOND DISTRICT

SALVATORE AMBROGIO, an individual, )
and ROSEMARIE AMBROGIO, an         )
individual,                        )
                                   )
              Appellants,          )
                                   )
v.                                 )                    Case No. 2D17-2202
                                   )
MARCELINE MCGUIRE, an              )
individual, and THE TRUST DATED    )
OCT. 25, 1991, Marceline McGuire,  )
Trustee,                           )
                                   )
              Appellees.           )
___________________________________)

Opinion filed May 11, 2018.

Appeal from the Circuit Court for Polk
County; Keith Spoto, Judge.

Kevin P. Kelly and Connor S. Kelly of
KellyLaw, P.A., Orlando, for Appellants.

Marceline McGuire, pro se.



BADALAMENTI, Judge.

             Salvatore and Rosemarie Ambrogio sued Marceline McGuire and "The

Trust Dated October 25, 1991," a trust in which Ms. McGuire serves as trustee, over
Ms. McGuire's failure to pay on a $33,500 promissory note.1 After a hearing on Ms.

McGuire's motions for summary judgment, the trial court granted final summary

judgment in her favor, holding that the statute of limitations had run on all of the

Ambrogios' claims. On appeal, the Ambrogios argue that Ms. McGuire neglected to

raise statute of limitations as a ground for summary judgment with particularity in any of

her written motions and thus failed to comply with Florida Rule of Civil Procedure

1.510(c). We agree and reverse the final summary judgment.

                        Factual and Procedural Background

              The Ambrogios contracted to sell their Polk County home to Ms. McGuire

in 2007. Before closing on the deal, the parties signed an unartful, handwritten

promissory note, in which Ms. McGuire agreed to pay $33,500 to the Ambrogios once

she sold her Lodgewood Drive home. Ms. McGuire took title and possession of the

Ambrogios' home but, for reasons not entirely clear from the record, did not sell her

Lodgewood Drive home. Over the next several years, the Ambrogios were

unsuccessful in their attempts to receive payment from Ms. McGuire. As such, in 2015,

they sued Ms. McGuire in a sixteen-count complaint alleging, among other claims,

fraud, breach of contract, and unjust enrichment. Ms. McGuire answered the complaint,

asserting five affirmative defenses including a statute of limitations defense as follows:

"This action is barred by the statute of limitations as evidenced by the alleged

promissory note dated February 28, 2007."




              1Although  both Ms. McGuire and The Trust Dated October 25, 1991, are
appellees in this appeal, we collectively refer to these parties as "Ms. McGuire."


                                            -2-
              Ms. McGuire subsequently filed a series of motions seeking summary

judgment, some with attachments and others with no attachments. The common thread

of these motions is that they all consist of one-sentence, conclusory statements

asserting that there were no issues of material fact and that she was thus entitled to

summary judgment. For example, in her motion titled "Amended Motion for Summary

Judgment" she stated that she was entitled to summary judgment because the

"pleadings, the Deposition of Salvatore Ambrogio previously filed, and the affidavit of

Marceline McGuire, marked as Exhibit A, show that there is no genuine issue of any

material fact and the defendants is [sic] entitled to judgment as a matter of law."2

              The trial court subsequently held a hearing on Ms. McGuire's motions for

summary judgment. During that hearing, Ms. McGuire's counsel asserted that the trial

court must grant summary judgment to her because the statute of limitations as to all of

the Ambrogios' claims had run. The Ambrogios' counsel responded that Ms. McGuire

neglected to raise statute of limitations as a ground for summary judgment in any of her

motions for summary judgment. The trial court asked Ms. McGuire's counsel to identify

where the statute of limitations argument had been asserted in Ms. McGuire's motions

for summary judgment. Ms. McGuire's counsel responded: "Only in my first affirmative

defense that's part of my answer. It's part of the pleadings." (Emphasis added.) The

Ambrogios' counsel argued to the trial court that Ms. McGuire's motions for summary

judgment did not comply with Florida Rule of Civil Procedure 1.510(c) because none of

them "state[d] with particularity the grounds on which [they were] based and the




              2In
                another motion titled "Defendant's summary for motion for summary
judgment," Ms. McGuire merely provided factual allegations.


                                            -3-
substantial matters of law to be argued." The trial court rejected this argument, ruling

that Ms. McGuire's motions for summary judgment complied with rule 1.510(c). The trial

court thus granted summary judgment to Ms. McGuire exclusively on the statute of

limitations ground, which was fleshed out in detail at the hearing.

                                        Discussion

              On appeal, the Ambrogios argue that the trial court erred in granting Ms.

McGuire summary judgment on the statute of limitations ground because Ms. McGuire

had not raised statute of limitations with particularity in any of her written motions

seeking summary judgment.

              It is reversible error to enter summary judgment on a ground not raised

with particularity in the motion for summary judgment. Williams v. Bank of Am. Corp.,

927 So. 2d 1091, 1093 (Fla. 4th DCA 2006) (citing, inter alia, Cheshire v. Magnacard,

Inc., 510 So. 2d 1231, 1234 (Fla. 2d DCA 1987)). Florida Rule of Civil Procedure

1.510(c) mandates that a motion for summary judgment "must state with particularity the

grounds on which it is based and the substantial matters of law to be argued and must

specifically identify any affidavits, answers to interrogatories, admissions, depositions,

and other materials as would be admissible in evidence ('summary judgment evidence')

on which the movant relies." A purpose of this rule "is to eliminate surprise and to

provide parties a full and fair opportunity to argue the issues." H.B. Adams Distribs.,

Inc. v. Admiral Air of Sarasota Cty., Inc., 805 So. 2d 852, 854 (Fla. 2d DCA 2001) (citing

Lee v. Treasure Island Marina, Inc., 620 So. 2d 1295, 1297 (Fla. 1st DCA 1993)); see

also Cheshire, 510 So. 2d at 1234 ("The purpose of the rule is to put the opposing party

on notice as to the grounds which will be asserted against him." (quoting Burns v.




                                            -4-
Consol. Am. Ins. Co., 359 So. 2d 1203, 1206 (Fla. 3d DCA 1978))); City of Cooper City

v. Sunshine Wireless Co., 654 So. 2d 283, 284 (Fla. 4th DCA 1995) ("This rule is

designed to prevent 'ambush' by allowing the nonmoving party to be prepared for the

issues that will be argued at the summary judgment hearing." (quoting Swift Indep.

Packing Co. v. Basic Food Int'l, Inc., 461 So. 2d 1017, 1018 (Fla. 4th DCA 1984))).

              Moreover, where a party's motion for summary judgment states "only in

general terms that no material issues of fact or law existed and that [the movant] was

entitled to the relief requested[,] [s]uch a motion is insufficient to place the nonmoving

party on notice of the issues of fact or law which will be argued at the hearing." Locke v.

State Farm Fire & Cas. Co., 509 So. 2d 1375, 1377 (Fla. 1st DCA 1987); see also

Worley v. Sheffield, 538 So. 2d 91, 92 (Fla. 1st DCA 1989) (holding that a motion for

summary judgment was insufficient where it conclusively stated that there "is no

genuine issue as to any material fact and that the moving party is entitled to a Judgment

as a matter of law"). Under such circumstances, reversal and remand for further

proceedings is appropriate in order to afford the nonmoving party proper notice and an

opportunity to be heard. See Sunshine Wireless Co., 654 So. 2d at 284.

              Here, Ms. McGuire neglected to raise any legal ground with particularity in

her motions for summary judgment, much less state with particularity the statute of

limitations ground that the trial court relied upon to grant her summary judgment. It is

undisputed that she pleaded, albeit without elaboration, statute of limitations as one of

five affirmative defenses in her answer by asserting that the action is barred "as

evidenced by the alleged promissory note dated February 28, 2007." Without any

elaboration in her motions for summary judgment, she asserted that she was entitled to




                                            -5-
summary judgment based on "the pleadings . . . [because] there is no genuine issue of

any material fact." (Emphasis added.) It was reversible error for the trial court to

conclude that Ms. McGuire complied with rule 1.510(c). See Deluxe Motel, Inc. v. Patel,

727 So. 2d 299, 301 (Fla. 5th DCA 1999) (concluding that the trial court erred in

granting summary judgment based on arguments made at the summary judgment

hearing but not in the written motion for summary judgment).

              Ms. McGuire has not cited, nor have we identified, a single case holding

that pleading an affirmative defense somehow obviates a summary judgment movant's

obligation to comply with the particularity requirements mandated by rule 1.510(c). And

to the extent that the trial court's entry of summary judgment was based on Ms.

McGuire's incorporation of that affirmative defense by referencing her "previously filed

pleadings" in her motions for summary judgment, courts have held that a general

assertion is not, without more explication, a particularized ground upon which the

motion is based as contemplated by rule 1.510(c). See, e.g., Alexopoulos v. Gordon

Hargrove & James, P.A., 109 So. 3d 248, 250 (Fla. 4th DCA 2013) (holding that the trial

court erred in entering summary judgment for the movant based on lack of standing

where the movant's motion for summary judgment raised the issue of standing in a one-

sentence footnote because "[the] footnote did not provide [the nonmovant] adequate

notice that she would be required to offer record evidence to refute the allegations of

lack of standing and to offer a legal rebuttal as to this issue"); Williams, 927 So. 2d at

1093 (concluding that a one-sentence footnote in a memorandum of law in support of

the movant's motion for summary judgment that raised the issue of liability was




                                            -6-
insufficient to place the nonmovant on notice of the issue and to allow the nonmovant a

full and fair opportunity to argue the issue at the summary judgment hearing).

              To hold otherwise would contravene the plain and ordinary meaning of

rule 1.510(c), which requires "particularity," not generality, its polar opposite. Fla. R.

Civ. P. 1.510(c) ("The motion [for summary judgment] must state with particularity the

grounds on which it is based and the substantial matters of law to be argued . . . ."

(emphasis added)). Even more, to permit what the appellees did here would encourage

unnecessary gamesmanship in litigation and sandbagging of a nonmovant to a motion

for summary judgment. Additionally, a motion for summary judgment's generalized

references to transcripts, attachments, or pleadings without explanation hinder both the

nonmovant's and trial court's preparation for hearings on that motion for summary

judgment.

              Accordingly, because Ms. McGuire's motions for summary judgment did

not satisfy the particularity requirement set forth in rule 1.510(c), we reverse and

remand for further proceedings in order to offer the Ambrogios a meaningful opportunity

to be heard on the particularized arguments that Ms. McGuire contends warrant

summary judgment. See Sunshine Wireless Co., 654 So. 2d at 284.3


MORRIS and BLACK, JJ., Concur.




              3We   express no opinion as to whether the trial court's application of a five-
year statute of limitations was correct.


                                             -7-